UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
PETER ZONIS,

                               Plaintiff,

         -v-
                                                             CIVIL ACTION NO.: 20 Civ. 7181 (JMF) (SLC)

                                                                                ORDER
LIZZIE GRUBMAN, et al.,

                               Defendants.




SARAH L. CAVE, United States Magistrate Judge.

         The Court will consider Plaintiff pro se Peter Zonis’ letter dated June 16, 2021 (ECF No.

60), in preparing for the July 13, 2021 Settlement Conference. The parties are reminded that

under the Court’s Settlement Conference Scheduling Order, the parties shall exchange a

settlement demand and offer in advance of the conference. (See ECF Nos. 53, 58). The parties’

settlement negotiations may take place in writing if doing so would be constructive.

         The Clerk of Court is respectfully directed to mail a copy of this order to Mr. Zonis at the

address below.


Dated:          New York, New York
                June 29, 2021

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
Mail To:   Peter Zonis
           325 Lexington Avenue, Apt. 25
           New York, New York 10016




                                           2
